FILED
                             NOT FOR PUBLICATION                           OCT 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDWARD IDOWU SOFOWORA, AKA                       No. 10-72424
Edward Idowu Sofowara,
                                                 Agency No. A027-230-790
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Edward Idowu Sofowora, a native and citizen of Nigeria, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen deportation proceedings held in absentia. We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny
Sofowora’s request for oral argument.
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,

and we review de novo due process claims and questions of law. Hernandez-Vivas

v. INS, 23 F.3d 1557, 1560 (9th Cir. 1994). We deny the petition for review.

      The BIA applied the correct legal standard and did not abuse its discretion in

denying Sofowora’s motion to reopen on the grounds that he was given a

reasonable opportunity to appear and failed to establish reasonable cause for his

absence at his deportation hearing. See 8 U.S.C. § 1252(b) (1989) (alien may be

deported in absentia if the alien had been given a reasonable opportunity to be

present, and without reasonable cause, failed to attend the proceedings). The

record shows the next hearing was scheduled in Sofowora’s presence, and he was

no longer represented by the attorney he alleges provided ineffective assistance and

had retained new counsel. See Hernandez-Vivas, 23 F.3d at 1559-60 (no

reasonable cause for absence where petitioner was aware of next hearing date but

failed to appear). It follows that Sofowora’s due process claim fails. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail

on due process claim).

      We deny Sofowora’s motion to appoint counsel.

      PETITION FOR REVIEW DENIED.




                                          2                                     10-72424